Case 1:21-cr-20123-BB Document 34 Entered on FLSD Docket 04/12/2021 Page 1 of 2


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                CASE NO: 21-20123-cr-BLOOM

 UNITED STATES OF AMERICA,

        Plaintiff,

 vs.

 EMRAAN ALI,

       Defendant.
 ____________________________________/

                                              ORDER

        THIS CAUSE is before the Court upon a sua sponte review of the record. On April 6,

 2021, Chief Judge K. Michael Moore entered Administrative Order 2021-33. In that Order, Judge

 Moore stated that all jury trials in the Southern District of Florida scheduled to begin on or after

 March 30, 2020, are continued until July 6, 2021. Being fully advised, it is

        ORDERED AND ADJUDGED that this case set for trial May 3, 2021 shall be Continued.

 The interests of justice served by a continuance outweigh any interest of the public or the

 Defendant in a speedy trial. As a result, the period of delay resulting from this continuance, i.e.,

 from the date the order was entered, April 12, 2021, to including the date trial commences, is

 excludable time under the Speedy Trial Act. See 18 U.S.C. § 3161.

        THIS CAUSE is set for Criminal Jury Trial at the Wilkie D. Ferguson, Jr., Courthouse,

 400 North Miami Avenue, Courtroom 10-2, Miami, Florida, during the two-week period

 commencing at 9:00 a.m. on Tuesday, July 6, 2021, or as soon thereafter as the case may be

 called. A Calendar Call will be held at 10:00 am. on Tuesday, June 29, 2021 at the Wilkie D.

 Ferguson, Jr. Courthouse, 400 North Miami Avenue, Courtroom 10-2, Miami, Florida. The

 deadline for the tendering of any guilty pleas is set for Friday, June 25, 2021. See, e.g., United

                                                  1
Case 1:21-cr-20123-BB Document 34 Entered on FLSD Docket 04/12/2021 Page 2 of 2


                                                          CASE NO. 21-CR-20123-BLOOM

 States v. Gamboa, 166 F.3d 1327, 1331 (11th Cir. 1999) (citing United States v. Ellis, 547 F.2d

 863, 868 (5th Cir. 1977)). All Pre-Trial Motions, including Motions to Suppress and Motions in

 Limine shall be filed with the Court prior to Calendar Call.

        DONE AND ORDERED in Chambers at Miami, Florida, on April 12, 2021.




                                                      ________________________________
                                                      BETH BLOOM
                                                      UNITED STATES DISTRICT JUDGE
 cc:    counsel of record




                                                  2
